Citation Nr: 0518685	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the right zygoma and maxilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 2001 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In an August 2002 statement, the veteran's accredited 
representative indicated that the veteran was also requesting 
service connection for headaches and right ear hearing loss 
as secondary to his service-connected facial fracture.  
Service connection for residuals of a head injury, claimed as 
headaches, earaches, and right ear hearing loss, was denied 
by the RO in an unappealed rating action dated in September 
2000.  If the veteran wishes to attempt to reopen his 
previously disallowed claim for service connection for 
headaches and right ear hearing loss, he should do so with 
specificity at the RO.

The case was previously before the Board in September 2003, 
when it was remanded for additional development.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.


FINDING OF FACT

The residuals of a fracture of the right zygoma and maxilla 
are not shown to be productive of more than slight 
displacement of the mandible.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for residuals of a fracture of the right zygoma and 
maxilla have not been met.  38 U.S.C.A. § 1155, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7, 4.150 
including Diagnostic Code 9904 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in September 2000; the statement of the case 
dated in May 2002; the supplemental statement of the case 
dated in March 2005; and the letter dated in May 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the severity of the disorder 
decided herein has been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Analysis.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with various criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

In this case, the veteran has a noncompensable rating for 
residuals of a fracture of the right zygoma and maxilla 
evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9904.  See 
38 C.F.R. § 4.20 (2004) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Diagnostic Code 9904 
allows for the assignment of ratings based upon the degree of 
motion and relative loss of masticatory function.  
Specifically, a 20 percent rating is assigned when there is 
evidence of severe displacement, a 10 percent rating is 
assigned when there is evidence of moderate displacement, and 
a noncompensable rating is assigned when there is evidence of 
slight displacement.

However, applying the rating criteria set forth hereinabove 
to the facts in this case, the Board finds that a compensable 
rating is not for application in this case.  The Board notes 
that the medical evidence of record does not establish the 
presence of more than slight displacement of the mandible.  

On VA dental examination in January 2001, the veteran 
complained of headaches, earaches, and loss of hearing on the 
right side.  On physical examination, the veteran exhibited 
no functional impairment.  The examiner noted that, although 
the veteran had missing teeth, no teeth had been lost as a 
result of the incident that caused his service-connected 
fracture.  Range of motion was within normal limits, and no 
bone loss of the mandible, maxilla, or hard palate were 
noted.  A clinical digital examination revealed no tenderness 
to palpation of the facial muscles.  There was no 
temporomandibular joint clicking.  Moderate wear was evident 
along the incisal edges.  Scoring was not noted, but a dimple 
or depression of several millimeters in depth and 
circumference was noted at approximately 20 millimeters 
inferiorly and three millimeters distally from the lateral 
ocular angle of the eye.  The examiner concluded that the 
veteran's oral condition was within normal limits.

In this case, the Board notes that the weight of the medical 
evidence demonstrates that the mandible had normal alignment 
and mobility.  As set forth above, the examination findings 
revealed no evidence of any occlusal trauma or loss of 
masticatory function.  There were noted no limitations of 
motion or evidence of deformity.  Indeed, the VA examiner 
concluded that the veteran's oral condition was within normal 
limits.  

As such, in the absence of any competent evidence of moderate 
or severe displacement of the mandible, the preponderance of 
the evidence is against the claim under Diagnostic Code 9904.  

As for other Diagnostic Codes, the Board notes that there is 
no medical evidence of nonunion or malunion of the mandible, 
and there is no limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  
See Diagnostic Codes 9903 and 9905.  

Additionally, there is no indication of loss of all or part 
of the ramus or loss of substance of the ramus as required 
for a compensable rating.  See Diagnostic Codes 9906 and 
9907.  

As the evidence preponderates against the claim for a 
compensable rating for residuals of a fracture of the right 
zygoma and maxilla, the benefit-of-the-doubt rule cannot be 
favorably applied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his service-connected 
oral condition, standing alone, causes marked interference 
with his employment (that is, beyond that contemplated by his 
current schedular rating) or necessitated frequent periods of 
hospitalization.  Rather, it appears from the record that he 
has not required any hospitalization or prolonged treatment 
for this condition.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability does not warrant a compensable rating.  38 C.F.R. 
§ 4.1, 4.2.


ORDER

A compensable evaluation for residuals of a fracture of the 
right zygoma and maxilla is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


